Citation Nr: 0427498	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  02-21 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a compensable rating for residuals of prostate 
cancer with status post radical retropubic prostatectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
August 1973 and from September 1982 to February 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that denied the veteran's claim of 
entitlement to a compensable evaluation for his residuals of 
prostate cancer with status post radical retropubic 
prostatectomy.  The veteran perfected a timely appeal of this 
determination to the Board.

In July 2004, the veteran, accompanied by his representative, 
testified at a hearing conducted held in Washington, DC, 
before the undersigned Veterans Law Judge.  

A review of the records indicates that the veteran has raised 
the issue of entitlement to a compensable rating for 
impotence.  This matter is referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The service medical records show that the veteran had an 
radical retropubic prostatectomy to treat his adenocarcinoma 
of the prostate, and following his discharge from service in 
February 1999, in a September 1999 rating decision, the RO 
granted service connection for status post radical retropubic 
prostatectomy and assigned an initial noncompensable rating, 
effective March 1, 1999.  

This disability is to be rated according to Diagnostic Code 
7528 if there are malignant neoplasms of the genitourinary 
system.  This is noteworthy because if the veteran had either 
a recurrence of his prostate cancer or a metastasis of this 
disease, the disability would be evaluated under Diagnostic 
Code 7528, with a minimum rating of 100 percent, rather than 
Diagnostic Code 7527.  Under Diagnostic Code 7528, if there 
has been no local recurrence or metastasis, the disability is 
rated on residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant.  Pursuant to 
Diagnostic Code 7527, under which the veteran is currently 
evaluated, prostate gland injuries, infections, hypertrophy 
or post-operative residuals are to be rated as voiding 
dysfunction or urinary tract infection, whichever is 
predominant.

In December 2001, the veteran filed this claim seeking an 
increased rating for the residuals of his prostate cancer.  
During the hearing, the veteran asserted that he was seeking 
service connection for prostate cancer; however, in light of 
the RO's grant in September 1999, the Board notes that 
service connection has already been established for this 
disease, and it has been rated on the basis of the residuals 
of the cancer since that time.  

At the July 2004 Board hearing, the veteran indicated that 
the records of his treatment at Bethesda Naval Hospital, 
dated subsequent to October 2002, dealt mostly with prostate 
cancer; with regard to his prostate cancer, he reported 
receiving significant care for this disease at that medical 
facility.  

A review of the recent medical evidence in the claims folder 
shows that in a February 2002 outpatient entry an oncologist 
at Bethesda Naval Hospital reported that the veteran's PSA 
(prostate-specific antigen) levels were rising, but a bone 
scan conducted that month was negative for any evidence of 
metastatic disease.  In an October 2002 entry, an examiner at 
the oncology clinic at Bethesda Naval Hospital stated that 
the veteran's PSA levels were "trending up," but noted that 
there were no signs or imaging of metastatic disease; 
however, the examiner indicated that his PSA levels needed to 
be monitored.  

In July 2003, the veteran was afforded a formal VA 
genitourinary examination, and the examination report shows 
that the physician diagnosed the veteran as having 
adenocarcinoma of the prostate, status post status post 
radical retropubic prostatectomy, for pathologic T23, and 
subsequent external beam radiation for increasing PSA post-
prostatectomy.  The examiner noted the veteran's increasing 
PSA level and recommended that he continue to be followed at 
Bethesda Naval Hospital and Andrews Air Force Base (Andrews 
AFB) with regard to his diagnosis and the side effects 
associated with the treatment he was receiving for the 
condition, which indicates that the examiner believed that 
more tests were necessary.  The Board observes that the July 
2003 VA physician's assessment is consistent with the 
veteran's testimony that he has been receiving treatment for 
prostate cancer.  

To date, records of the veteran's treatment at Bethesda Naval 
Hospital, dated subsequent to October 2002, have not been 
associate with the claims folder.  In addition, the claims 
folder does not contain any records of the veteran's care at 
Andrews AFB.  Further, in a March 2004 VA Form 646, the 
veteran's representative noted that he was "still going" to 
Bethesda Naval Hospital for treatment.  In light of the 
foregoing, it is incumbent upon VA to obtain records of the 
veteran's treatment at Bethesda Naval Hospital, dated since 
October 2002, as well as from Andrews AFB, dated since 
December 2000.  Moreover, under the law, VA must obtain these 
outstanding private records.  See 38 U.S.C.A. § 5103A(b-c) 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  

After all outstanding treatment records are associated with 
the claims file, the Board further concludes that the veteran 
must be afforded a contemporaneous and thorough VA 
genitourinary examination to clarify the nature and extent of 
his service-connected residuals of prostate cancer with 
status post radical retropubic prostatectomy, to specifically 
include whether he has had a recurrence or metastasis of the 
disease.  38 U.S.C.A. § 5103A(d)(1) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate the 
veteran's claim.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the veteran 
and which portion, if any, VA will 
attempt to obtain on her behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him for genitourinary problems 
since December 2000.  This should 
specifically include records of his 
treatment at Bethesda Naval Hospital, 
dated since October 2002, and since 
December 2000 at Andrews AFB.  The aid of 
the veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO schedule the veteran 
for an appropriate VA examination to 
determine the nature, extent and severity 
of his service-connected residuals of 
prostate cancer with status post radical 
retropubic prostatectomy, to specifically 
include an assessment regarding whether 
there has been either a metastasis or a 
recurrence of his prostate cancer.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All indicated 
testing should be accomplished, and the 
examiner should state whether there has 
been a recurrence or metastasis of the 
veteran's prostate cancer.  In addition, 
the examiner should indicate whether the 
veteran's status residuals of prostate 
cancer with post radical retropubic 
prostatectomy is manifested by leakage, 
and if so, whether it requires the 
wearing of absorbent materials that must 
be changed less than or more than two 
times a day.  The examiner should also 
report the veteran's urinary frequency 
for daytime and evening voiding, to 
include whether it causes him to awaken 
at night.  Further, the examiner should 
indicate whether the disability is 
manifested by obstructed voiding 
characterized by obstructive 
symptomatology with any one or 
combination of the following:  1. Post 
void residuals greater than 150 cc.; 2. 
Uroflowmetry:  markedly diminished peak 
flow rate (less than 10 cc/sec); 3. 
Recurrent urinary tract infections 
secondary to obstruction; and 4. 
Stricture disease requiring periodic 
dilation every two to three months.  In 
addition, he or should state whether 
there is urinary retention requiring 
intermittent or continuous 
catheterization.  Finally, the examiner 
must report whether the veteran's 
condition is productive of urinary tract 
infections, and if so, the frequency of 
those infections as well as whether they 
require long-term drug therapy, 
hospitalization, drainage and/or 
requiring continuous intensive 
management.  The examiner must set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should adjudicate the 
veteran's claim.

5.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


